                           Case 20-10910-CSS                     Doc 1          Filed 04/08/20             Page 1 of 21




United States Bankruptcy Court for the:
                             District of Delaware
                                                                                                                                  ❑ Check if this is an
Case number (iiknown):                                     Chapter      11                                                            amended filing



Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          o2~20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document,Instructions for Bankruptcy Forms for Non-Individuals, is available.




1. Debtor's Name                              TZEW Holdco LLC


                                              N/A
2. All other names debtor used
   in the last 8 years

   Include any assumed names,        ______                                     -- --   --                              ---_...__------.-----_.----._._.----.--
   trade names, and doing
   business as names

3. Debtor's federal Employer
   Identification fVumber (EIN)               XX-XXXXXXX

4. Debtor's address                    Principal place of business                                  Mailing address, if different from principal place
                                                                                                    of business
                                       18575 Jamboree. Road
                                       Number       Street                                          Number          Street

                                       Suite 600
                                                                                                    P.O. Box
                                       Irvine                            CA          92612
                                       City                             State       Zip Code        City                           State       Zip Code

                                                                                                    Location of principal assets, if different from
                                                                                                    principal place of business
                                       Orange
                                       County                                                       Number         Street




    Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 1
                              Case 20-10910-CSS             Doc 1         Filed 04/08/20            Page 2 of 21
Debtor            TZEW Holdco LLC                                               Case number ~uk~oW~~



                                         A. Check One:
7.    Describe debtor's business
                                          ❑ Health Care Business(as defined in 11 U.S.C. § 101(27A))

                                          ❑ Single Asset Real Estate(as defined in 11 U.S.C. § 101(51 B))

                                          ❑ Railroad (as defined in 11 U.S.C. § 101(44))

                                          ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                          ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                          ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                         ~ None of the above

                                         B. Check all that apply:

                                          ❑ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                         ❑ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                           § 80a-3)
                                         ❑ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System)4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-nai;s-cades .
                                         7131 (Amusement Parks and Arcades)

8. Under which chapter of the            Check One:
   Bankruptcy Code is the
   debtor filing?                        ❑ Chapter 7

                                         ❑ Chapter 9

                                         ~ Chapter 11. Check all that apply:

                                                           ❑ Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
                                                             insiders or affiliates) are less than $2,725,625(amount subject to adjustment on
                                                             4/01/22 and every 3 years after that)..

                                                           ❑ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D). If the
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return, or if ail of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                           ❑ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D), and it
                                                             chooses to proceed under Subchapter V of Chapter 11.
                                                           ❑ A plan is being filed with this petition.

                                                           ❑ Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                           ❑ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                             Filing for Bankruptcy under Chapter 77 (Official Form 201A)with this form.

                                                           ❑ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.

                                         ❑ Chapter 12
9. Were prior bankruptcy cases        ~ No
   filed by or against the debtor     O Yes.    District                          When                       Case number
   within the last 8 years?
     If more than 2 cases, attach a             District                          When                      Case number
     separate list.




     Official Form 201                    Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 2
                             Case 20-10910-CSS                        Doc 1         Filed 04/08/20        Page 3 of 21
Debtor           TZEW Holdco LLC                                                        Case number ~;rk~oW~~
          Name



10. Are any bankruptcy cases              ❑ No
    pending or being tiled by a           ~ Yes.                                                                       Relationship    Affiliate
                                                        Debtor        See Rider 1
    business partner or an
    affiliate of the debtor?                            District      District of Delaware
   List all cases. if more than 1,                                                                                     When
   attach a separate list.                              Case number, if known                                                          MM / DD / YYYY

11. Why is the case filed in this         Check all that apply:
    district?
                                        ~     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.
                                          ❑   A bankruptcy case concerning debtor's a~liate, general partner, or partnership is pending in this district.


12. Does the debtor own or have         ~ No
    possession of any real              ❑Yes.- Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                           Why does the property need immediate attention?(Check all that apply.)
    attention?
                                                    ❑     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                          safety.
                                                          What is the hazard?
                                                   ❑      It needs to be physically secured or protected from the weather.
                                                    ❑     It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).
                                                   ❑      Other


                                                   Where is the property?
                                                                                             Number      Street



                                                                                             City                              State      Zip Code



                                                   Is the property insured?
                                                   ❑ No
                                                   ❑ Yes. Insurance agency
                                                                   Contact name
                                                                   Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      Cxl Funds will be available for distribution to unsecured creditors.
                                      ❑ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ❑       1-49                         ❑      1,000-5,000                      ❑    25,001-50,000
    creditors(on a                    ❑       50-99                        (~     5,001-10,000                     ❑    50,001-100,000
    consolidated basis)               ❑       100-199                      C::]   10,001-25,000                    ❑    More than 100,000
                                      ❑       200-999




   Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
                        Case 20-10910-CSS                         Doc 1         Filed 04/08/20             Page 4 of 21



Debtor           TZEW Holdco I.,LC                                                    Case number ~;ik~own~
          Name



15. Estimated assets(on a            ❑         $0-$50,000                ❑     $1,000,001-$10 million                 D $500,000,001-$1 billion
    consolidated basis)              (]        $50,001-$100,000          ❑     $10,000,001-$50 million                ❑ $1,000,000,001-$10 billion
                                     ❑         $100,001-$500,000         ~     $50,000,001-$100 million               fJ $10,000,006,001-$50 billion
                                     ❑         $500,001-$1 million       ❑     $100,000,001-$500 million              D More than $50 billion




16. Estimated liabilities(on         ❑        $6-$50,000                  ❑     $1,000,001-$10 million                ❑   $500;000,001-$1 billion
    a consolidated basis)            ❑        $50.001-$100,000            ❑     $10,000,001-$50 million               ❑   $1,000,000,001-$10 billion
                                     C:1      ~v100,001-$500,000          ~     $50,000,001-$100 million              ❑   $10,000,000,001-$50 billion
                                     ❑        $500,001-$1 million         ~     $100,000,001-$500 million             ❑   More than $50 billion

                  Request for Relief, Declaration, and Signatures
                                                                                                  --
WARNING -- Bankruptcy fraud is a serious crime. MaKmg a ta~se statement m connection witn a r~anKrupicy.case wn ~esu~i u~ Xmas uN ~~
           $500,000 or imprisonment for up to 20 years, or boifi. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of           The debtor requests relief in accordance with the chapter of iitie 11, United States Code, specified in this
    authorized representative of           petition.
    deator
                                            have been authorized to file this petition on behalf of the debtor.
                                            have examined the information in this petition and have a reasonable belief that the information is true and
                                           correct.

                               I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on                     `~~
                                                                         / YYYY


                                       x                                                                                 i zgeraId
                                                                                                                  Joh n F't
                                                Signatur    f au oriz    representative of debtor              Printed name

                                                Title      ief Executive Officer




18. Signature of attorney             X                                                                        Date           g Z~Z(j
                                                 ignature~orn y for debtor                                                MM/ DD YYY



                                                Laura Davis Jones
                                                Printed name
                                                Pachulski Stang Zieh1 8~ Jones LLP          ___                                                   _
                                                Firm name
                                               919 North Market Street                                                                                           ___
                                               Number                 Street
                                                Wilmington                   ____                                                         19801
                                                City                                                                  State              ZIP Code

                                               (302)652-4100                                                          Ijones@pszjtaw.com
                                                                                                        ---
                                                Contact phone                                                              Ernail address

                                               2436                                                 Delaware
                                               E3ar number                                          State




   Official Form 201                            Vokintary Petition for Non-Individuals Filing for Bankruptcy                                            paye 4
                           Case 20-10910-CSS            Doc 1      Filed 04/08/20   Page 5 of 21




                            .-              -
 United States Bankruptcy Court for the:
                             District of Delaware
                                     (stare)                                                        ❑Check if this is an
 Case number (it known):                            Chapter   ~~                                        amended filing

                                                    Rider 1
                     Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor
        On the date hereof, each of the entities listed below (collectively, the "Debtors")filed a petition in the United
States Bankruptcy Court for the District of Delaware for relief under chapter 11 of title 11 of the United States Code.
The Debtors have moved for joint administration of these cases under the case number assigned to the chapter 11
case of Apex Parks Group, LLC.


        •     Apex Parks Group, LLC                           •     Speedzone Holdings, LLC
        •     Apex Real Property Holdings, LLC                •     Speedzone Management, LLC
        •     Speedzone Beverage Company, LLC                 •     TZEW Holdco LLC
        •    TZEW Intermediate Corp.
                 Case 20-10910-CSS        Doc 1      Filed 04/08/20      Page 6 of 21




                                   SECRETARY CERTIFICATE

                                             Apri18, 202Q

The undersigned, Jeffrey M. Frient, as the secretary or the authorized signatory, as applicable, of,
TZEW Holdco LLC, TZEW Intermediate Corp., Apex Parks Group, LLC, Apex Real Property
Holdings, LLC, Speedzone ManageYnent, LLC, Speedzone Holdings, LLC, and Speedzone
Beverage Company, LLC (each, a "Company" and, collectively, the "Companies"), hereby
certifies as follows:

          I am the duly qualified and elected secretary or authorized signatory, as applicable, of the
          Companies and, as such, I am familiar with the facts herein certified and- I am duly
          authorized to certify the same on behalf of the Companies.

2.        Attached hereto is a true, complete, and correct copy of the resolutions of the Companies'
          boards of directors or managers, the sole member, or the stockholder, as applicable
         (eolleciively, the "Board"}, ciuiy adop~ed ai a properly eonvenec~ and joini ri~eeiing o~ the
          Board on April 8, 2020, in accordance with the applicable limited liability company
          agreement, operating agreement, bylaws, or similar governing document (in each case as
          amended or amended and restated) of each Company.

          Since their adoption and execution; the resolutions have not been modified, rescinded, or
          amended and are in full force and effect as of the date hereof, and the resolutions are the
          only resolutions adopted by the Board relating to the authorization and ratification of all
          corporate actions taken in connection with the matters referred to therein.




                                     [Signcztiire pagefollows)




DOC'S DF.:22~ I 13.4 04430/001
                 Case 20-10910-CSS   Doc 1   Filed 04/08/20         Page 7 of 21




       IN WITNESS WHEREOF,I have hereunto set my hand on behalf of the Companies as of
the date hereof.


                                               TZEW Holdco, LLC
                                               TZEW Intermediate Corp.
                                               Apex Parks Group, LLC
                                               Apex Real Property Holdings, LLC
                                               Speedzone Management, LLC
                                               Speedzone Holdings, LLC
                                               Speedzone Beverage Company, LLC

                                                                   ~.-,~,


                                              I'.~a~~~e: Teffi ~ ~r1. Frie~~t




rocs ~~::zzs ~ i ~.a oaazoioo~
                  Case 20-10910-CSS     Doc 1     Filed 04/08/20      Page 8 of 21




                           RESOLUTIONS APPROVED AT A JOINT MEETING

                                          Apri18, 2020

        The undersigned, being all of the members of the Board of Managers or Directors or the
 Member or Stockholder (as such terms are defined in the applicable Governing Documepts), as
 applicable (each, a "Governing Body"), of the applicable entity listed on Annex I attached hereto
(each, a "Company," and together, the "Companies"), hereby take the following actions and adopt
 the following resolutions pursuant to the bylaws, limited liability company agreement, or similar
 governing document, as applicable (in each case as amended or amended and restated, the
"Governing Documents") of each Company and the laws of the state of formation of each
Company as set forth next to each Company's name on Annex I;

                                      CHAPTER 11 FILING

       `VHEREAS each Governing Body has considered certain materials presented by each
Company's management and rnancial and 1ega1 advis3rs, including, but not limited ta, materials
regarding the liabilities and obligations of each Company, its liquidity, strategic alternatives
available to it, and the effect of the foregoing on each Company's business, and has had adequate
opportunity to consult such persons regarding the materials presented, obtain additional
information, and to fully consider each of the strategic alternatives available to each Company;
and

        WHEREAS each Governing Body has had the opportunity to consult with each
Company's management and the financial and legal advisors and consider each of the strategic
alternatives available to each Company.

       NO~~, THEREFORE, BE IT RESOLVED that in the judgment of each Governing
Body, it is desirable and in the best interests of each Company, that each Company shall be, and
hereby is, authorized to Cle, or cause to be filed, voluntary petitions for relief (the "Chapter 11
Cases") under the provisions of chapter 11 of title 11 of the United States Code (the "Bankruptcy
Code") in the United States Bankruptcy Court for the District of Delaware (the `Bankruptcy
Court") and any other petition for relief or recognition or other order that may be desirable under
applicable law in the United States; and

         FURTHER RESOLVED that the appointed officers of TZEW Holdco, Inc., TZEW
Intermediate Corp., or Apex Parks Group,LLC(collectively, the "Authorized Signatories"), acting
alone or with one or more other AuthoY-ized Signatories be, and each ofthem hereby is authorized,
empowered, and directed to execute and ale on behalf of any Company all petitions, schedules,
lists, and other motions, payers, or documents as necessary to commence the Chapter 11 Cases
and obtain chapter ll t~elief, and to take any and all action that they deem necessary or proper to
obtain such relief, including, without limitation, any action necessary to maintain the ordinary
course operation of the Companies' businesses.




~~ocs nE~:~?s i i ~.4 oaa?oioo~
               Case 20-10910-CSS           Doc 1        Filed 04/08/20    Page 9 of 21




               CASH COLLATER~-1L,DEBTOR IN POSSESSION FINANCING,
                           AND ADEQUATE PROTECTION

         ~~HEREAS each Company is party to that certain amended and restated financing
 agreement (the "Financing Agreement"), dated as of September 18, 2014, providing access to a
 credit facility with the lenders party thereto and Cerberus Business Finance,LLC,as administrative
 and collateral agent (the "Prepetition A~"), pursuant to which the lenders party thereto have
 made certain loans and financial accommodations available to the Companies.

         WHEREAS reference is made to that certain debtor-in-possession credit agreement
 providing for a senior secured super-priority revolving credit facility (together with all exhibits,
 schedules, and annexes thereto, as amended, amended and restated, supplemented or otherwise
 modified from time to time, the "DIP Credit Agreement") dated as of, or about, the date hereof,
 that sets forth the terms and conditions of the debtor-in-possession credit financing to be provided
 to the Companies by the lenders listed therein and party thereto from time to time (the "DIP
 Lenders") and Cerberus Business Finance, LLC to serve as administrative agent thereto (the "DIP
       ")~

        iVHEIZEAS each Company will obtain benefits from (a) the use of collateral, including
 cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the "Cash
 Collateral"), which is security for certain prepetition secured lenders (collectively, the "Prepetition
 Secured Lenders") under the Financing Agreement, and(b)the incurrence ofdebtor-in-possession
 financing obligations pursuant to the DIP Credit Agreement (collectively, the "DIP Financing").

         NO~'V, THEREFORE,BE IT RESOLVED that in order to use and obtain the benefits of
(a) the DIP Financing and (b)the Cash Collateral, and in accordance with section 363 of the
 Bankruptcy Code, each Company will provide certain liens, claims, and adequate protection to the
Prepetition Secured Lenders and to the DIP Lenders to secure the obligations of the Companies
 under the DIP Credit Agreements (the "DIP Oblim") ai       as documented in a proposed order in
 interim and final form (the "DIP Orders") and submitted for approval to the Bankruptcy Court and
related loan documents;

         FURTHER RESOLVED that the form, terms, and provisions of the DIP Credit
 Agreement and the DIP Orders to which each Company is or will be subject, and the actions and
 transactions contemplated thereby are hereby authot-ized, adopted, and approved, and each of the
 Authorized Signatories of each Company be, and hereby is, authorized and empowered, in the
 name of and on behalf ofeach Company,to tale such actions and negotiate or cause to be prepared
 and negotiated and to execute, deliver, perform, and cause the performance of, the DIP Credit
 Agreement and each DIP Order and such other agreements, certircates, instruments, t-eceipts,
 petitions, motions, or other papers or documents relating to the transactions contemplated thereby
 to which each Company is or will be a party, including, but not limited to, any security agreements,
 pledge agreements, guaranty agreement, assigiunent documents, notices, financing statements,
 mortgages, intellectual property dings, tax affidavits, fee letters and other instruments as any of
 the DIP Agent or requisite DIP Lenders may reasonably request or as may be necessary or
 appropriate to ct-eate, preserve and perfect the liens of the DIP Agent or the Prepetition Agent
(collectively with t11e DIP Or-det~s, the "DIP Documents"), with such changes, additions, and
 modifications thereto as any Authorized Signatory executing the same shall approve, such

                                                   L~
rocs U~:z~st is.4paazoioo~
               Case 20-10910-CSS         Doc 1     Filed 04/08/20      Page 10 of 21




approval to be conclusively evidenced by such Authorized Signatory's execution and delivery
thereof;

       FURTHER RESOLVED that the incurrence of the liabilities and obligations arising from
each DIP Order and each DIP Document by each Company party thereto, (i) is necessary and
convenient to the conduct, promotion, and attainment ofthe business ofthe Company,and (ii) may
reasonably be expected to benefit the Companies, directly or indirectly;

        FURTHER RESOLVED that each Company, as debtor and debtor in possession under
the Bankruptcy Code be, and hereby is, authorized to incur the DIP Obligations, including the
borrowing of the loan under the DIP Credit Agreement, and other obligations related to the DIP
Financing and to undertake any and all related transactions on substantially the same terms as
contemplated under the DIP Documents, including granting liens on and security interests in its
assets, including the Collateral, to the DIP Agent or the Prepetition Agent to secure such
obligations (collectively, the "DIP Transactions"); and

        r~iJgZi~i.~ i~St3i.V~~ that each of the Aui~~ai-ized Signatories of each Cainpariy,
acting alone or with one or more other Authorized Signatories, be, and hereby is, authorized,
directed and empowered in the name of, and on behalf of, each Company, as debtors and debtors
in possession, to take such actions as in their discretion is determined to be necessary, desirable,
or appropriate to execute the DIP Transactions9 including the negotiations execution9 anci delivery
of:(a)the DIP Documents;(b)such other instruments, certificates, notices, assignments, and other
documents, including, without limitation, any amendments to any DIP Documents, as may be
reasonably requested by the DIP Agent; and (c)such forms of deposit account control agreements,
officer's certificates, and compliance certificates as may be required by the DIP Documents, in the
name of and on behalf of each Company, with such changes therein as shall be approved by the
Authorized Signatories executing the same, with such execution by said Authorized Signatory to
constitute conclusive evidence ofhis or her approval ofthe terms thereof, including any departures
therein from any form presented to each Governing Body.

                               SALE OF SUBSTANTIALLY't'~LL ASSETS

         ~'VHERE~S after due consideration taking into account the information available to it at
this time and after consultation with each Company's management and legal, financial, and other
advisors, and in the exercise of its business judgment, the Governing Body of each Company has
determined that it would be desirable and in each Company's best interests for each Company to
sell all of the assets of each Company (collectively, the "Potential Sale Transactions"); and

        WHEREAS each Company's management and legal, financial, and other advisors are
negotiaing a proposed the sale of substantially all of each Company's assets to APX Acquisition
Company LLC (the "Stall<ing Horse Bidder"), free and clear of liens, claims, encumbrances, and
other interests, pursuant to terms as set forth in a proposed asset purchase agi-Bement(the "Stall<in
Horse APA").

        NO~'~', TI~IER~FORE,l3E IT RESOLVED that in the judgment each Governing Body it
is desirable and in the best interests of each Company that each Company sell substantially all of
its assets to the Stalking Horse Bidder and, therefore, each Company is hereby authorized to



llOCS D122S1 13. 4 04420/001
                Case 20-10910-CSS        Doc 1     Filed 04/08/20       Page 11 of 21




 finalize and execute the proposed Stalking Horse APA,or an alternative asset purchase agreement
 with a successful bidder at auction, and to effectuate such Potential Sale Transactions on such
 terms that the Authorized Signatories determine will maximize value, and the Company is further
 authorized to file a motion to approve such sale to the Stalking Horse Bidder and for any related
 relief, or to approve a sale to a higher and better bidder, and to close such sale, subject to
 Bankruptcy Court approval in the Company's chapter 11 proceeding; and

         FURTHER RESOLVED that each of the Authorized Signatories of each Company,
 acting alone or with one or more other Authorized Signatories, be, and hereby is, authorized,
 directed and empowered in the name of, and on behalf of, each Company, as debtors and debtors
 in possession, to take such actions as in their discretion is determined to be necessary, desirable,
 or appropriate to execute the Potential Sale Transactions, including the negotiation, execution, and
 delivery o£ (a) the Stalking Horse APA, or -such other competing asset purchase agreement from
 a higher and better bidder, and (b)such other instruments, certificates, notices, assignments, and
 other documents, including, without limitation, any amendments to the Stalking Horse APA, as
 may be reasonably requested in support ofthe sale, with such changes therein as shall be approved
 by the Authorized Signatories executing the same, with such execution by said Authorized
 Signatory to constitute conclusive evidence of his or her approval of the terms thereof, including
 any departures therein from any form presented to each Governing Body.

                               ~LE'~'~1`ITIOl~i OF PR~~+ES~IOleTALS

         NO~V, THEREFORE, BE IT FURTHER I2~SOLV~D that each of the Authorized
 Signatories be, and they hereby are, authorized and directed to employ the following professionals
 on behalf of each Company: (a) the law arm of Pachulski Stang Ziehl &Jones LLP, as general
 bankruptcy counsel, (b)Imperial Capital LLC, as investment banker and financial advisor,
(c) Paladin Management Group, LLC, as restructuring advisor,(d) Kurtzmann Carson LLC, as.
 claims and noticing agent, and (e) any other legal counsels, accountants, financial advisors,
 restructuring advisors, or other professionals the Authorized Signatories deem necessary,
 appropriate or advisable; each to represent and assist each Company in carrying out its duties and
 responsibilities and exercising its rights under the Bankruptcy Code and applicable law (including,
 but not limited to, the law firms filing any pleadings and responses); and in connection therewith,
 each of the Authorized Signatories be, and hereby is authorized, empowered and directed, in
 accordance with the terms and conditions hereof, to execute appropriate retention agreements, pay
 appropriate retainers, and to cause to be filed appropriate applications for authority to reach such
 services.

                                            GENERAL

         NO`'~', THEREFORE,B~ IT RESOLVED that in addition to the specific authorizations
heretofore conferred upon the Authorized Signatories, each of the Authorized Signatories (and
their designees and delegates) be, and they hereby are, authorized and empowered, in the name of
and on behalf of each Company, to tale or cause to be taken any and all such other and further
action to: execute, acknowledge, deliver, and ale any and all such agreements, certificates,
iilsh-uments, and other documents; and pay all expenses, including but not limited to filing fees, in
each case as, in such officers'judgment, shall be necessary, advisable, oz- desirable in order to fully
carry out the intent anti accomplish the purposes of the resolutions adopted lserein;

                                                  ~~
 DOGS DE22S1 13.40~kt20/0(~I
               Case 20-10910-CSS       Doc 1     Filed 04/08/20      Page 12 of 21




       FURTI~ER RESOLVED that each Governing Body has received sufficient notice of the
actions and transactions relating to the matters contemplated by the foregoing resolutions, as may
be required by the Governing Documents of each Company, or hereby waive any right to have
rcccived such notice;

        FURTHER RESOLVED that all acts, actions, and transactions relating to the matters
contemplated by the foregoing resolutions done in the name of and on behalf of each Company,
which acts would have been approved by the foregoing resolutions .except that such acts were
taken before the adoption of these resolutions, are hereby in all respects approved and ratified as
the true acts and deeds of each Company with the same force and effect as if each such act,
transaction, agreement or certificate has been specifically authorized in advance by resolution of
each Governing Body; and

        FURTHER RESOLVED that each ofthe Authorized Signatories(and their designees and
delegates) be and hereby is authorized and empowered to take all actions or to not take any action
in the name of each Company with respect to the transactions contemplated by these resolutions
hereunder, as such Authorized Signatory sha11 deem necessary or desirable in such Authorized
Signatory's reasonable business judgment as may be necessary or convenient to effectuate the
purposes of the transactions contemplated herein.

                                            ~ ~~~~




                                                7
noes n~~:~?s~ i3.4 oa4zoiooi
              Case 20-10910-CSS     Doc 1   Filed 04/08/20    Page 13 of 21




                       Com an                                Jurisdiction
 TZEW Holdco LLC                            Delaware

 TZEW Intermediate Corp.                    Delaware

 Apex Parlcs Group, LLC                     Delaware

 Apex Real Property Holdings, LLC           Delaware

 Speedzone Management, LLC                  Texas

 Speedzone Holdings, LLC                    Texas

 Speedzone Beverage Company,LLC             Texas




rocs ~r:_zsi i~.aoaa?oiooi
                                          Case 20-10910-CSS                                  Doc 1               Filed 04/08/20                       Page 14 of 21


          Debtor name        TZEw HOIdCO LLCM G't al.
          United States Bankruptcy Court for the:                                             District of ~e~aWare
                                                                                                         (State)
                                                                                                                                                                                           ❑ Check if this is an
          Case number (If known): 2~'                                                                                                                                                       amended filing




         Official Form 204
         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 i.argest
         Unsecured Claims and Are Not Insiders (on a Consolidated Basis)                                                                                                                                      12/15

     A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
     disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C.§ 101(31). Also, do not include claims by
     secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30
     largest unsecured claims.



                                                                                                                                                               Ri~tai~izt u€ trnsecureci ci~r~m
                                                                                                                                                               ffthe C~~€i3ti is tirEly ~~~'~~~~uut:: ~il' ~n c~~fY
                                                                                                               N ate-arc of (,'~ r cl~~im                      .ins~Ci~redc3aaR~t a~~iourii_ ~f ~(aiar, ~s ~~ctia3ty
                                                                                                                         ,
                                                                                                                         ~ ~~°e,;r;~s7e ' ~ndicafe {f           ~~-cUr~c f3€€ in total ciai~~~ ~maifr~t dra, s~-ciitt ~
         I~~rrte vfee~diB~ ~~ ~i r~~rij~L~tc~                                                                              ~';;~~3ttS, cY~tin is                #~-~ ~b~~ ~` ~nii•afera~ pr sss~(cif io c~€r.~a~ic:
                                                     ,J[,r~~~~, t~~e~ifrc~a2e:iir~.~b~-r, anti er1 ,i l                                                         trtt~~ t~E4~q+,~~tz
         nrartrnc~ a~#~res~ including zi~~,                                                                                               ccu~tat7gen
                                                     ..~.~iress of credrfot cast ~c;
                                                                                                                                                             i,              t                        _,_
                                                                                                                                             ot- csis~sute
                                                                                                                                                                                  ~`~~uction for
                                                                                                                                                                Total itaim; r'
                                                                                                                                                                                  v~a)ue of             ~ Ur~sscUred
                                                                                                                                                               i partially
                                                                                                                                                                 secured        ~ ~~'llateral nr        f claim
                                                                                                                                                                                  setoff


         Store Master Funding Vll, LLC
                                                    Christopher H. Volk
         8501 E. Princess Drive                                                                                                                                                                          $1,565,324
                                                    Tel: 480-256-1 100                                         landlord
~        Suite 190
                                                    Fax:480-25601101
         Scottsdale, AZ 85255

         3K of Dentin Inc.
         S81 West Miracle Strip Parkway
                                                    George Brown                                                                                                                                         $442,193
          Maiy Esther, FL 32569
                                                    wi ngshooter@cox.ne;t


         Turnstile, lnc.
         2002 Academy Lane                          Jolm Seeker
         Suite 100                                  Tel: 214-210-6O0O                                          Professional Services                                                                     $371,756
         Dallas, TX 75234                           bmccullough@tu~nstileinc_com



          tcmmons Park Ltd.
                                                    Richard C. Deutt
          838 Camino Del Rio
                                                    Tel: 61)-280-6400 ext. 212
          300 N                                                                                                Landlord                                                                                  $2)4,333
                                                    glenda~c~pacrealty.corn
          an Diego, CA 92108


    _.        _                    _.
                                                (Jason He~7~esman
  'Broadspirc Scivices, Inc.                    ~ ~•~~: 404-300-0700
   15335 'I"Wangle Parkway N W                  ( Fax: 404-300-1005                    ~ Pmfessioual Se~vicesi                                                                                          ~ X256,570
5 iPeachuee Corners, GA 30092                                                          3                                                                                                                                      ',
                                                j Jason_He~nesman@choosebroadspire.com j
                                                                                                                                         i
                               _. _.            t          __                                 _ _                         _          _           __ . .      _1 ._..       __.         _        _ _         _ _           _
         ~                                                                                                 ~
         i Johnson Law Group                      Jctfi ey W. Johnson, Esq.
           370 West Camino Gardens              i Tel: 561-994-9433
~          Bo~ilevard                             fax: 561-994-9099                                       'Proi~ssional Scrvicas'                                                                        X224,149
         ~ Suitc 402                              J~^'.l~ut2law.com
           Boca Raton, FL 33432
                                                                     Case 20-10910-CSS                                                       Doc 1                    Filed 04/08/20                                             Page 15 of 21

                                                                                                                                                                                                                                                    AR~aunt of ~snsscurecf Claim
                                                                                                                                                                                                                                                    lEtheciain« ft~(~ti ;~rtsec~~rtc~ i~it irtr~riik
                                                                                                                                                                 FJ ,tur0 a~1I~~ c~d~FYt                                                            U31SFiLtt~Ca71~T 3n7i rift'                              ':t~iti} tS ~[3rtt~7i[~
                                                                                                                                                                  :
                                                                                                                                                                  ; ~ , .~rr~~l~. EraCte                           irtdieat~~ rf                    -=CUr6d, fi€2 Ott YoI.~•:s~~i~t .~n~t~att~t attc :~~clut i ~_~ ~
                                                                                                                                                                          ~           ~a~*:sEm ftc                 C~c'?1 tT3 )~                    ~.-f V2~12&L7~CCSf~84P3'3. .'tI S@fCJ~`-:fr C3~~:lfiE'r3if? i'.
             v dr~ics ~)i U[~!1dlQf ci11f~6JI71j c:tC
                                                                                           11T1 '. lOF~j.7~10f1£+f1CU Il D{              il11Ci {;if3-111                                   _i                                                       „.        ~ i ~a ~
             I T13(I inC~itLtt~i'~SS. IC1GS lF(~}':rl .. ~i)7                                                                                                                           _                          C.fli1~1 t1f~ ~~lt.               ,~
                                                       _                               C1i~K_cS DDS ~f'.£'{'~I~iJt'(Of1t r,t
                Ot1i                                                                                                                                                                 ~ ~ ;='l i                    I.Yf'lf Lt~Li3fj r,~u tj,                                                  -'.
                                                                                                                                                                                 i      i~l i ~.                   Oi ~fS~2U tQr]                                                                                             ~
                                                                                                                                                                                                                                                                                      DHpBCfiOtl HOC                          I
                                                                                                                                                                                                                                                    1 ~)Cdl C'~~itYi, ~f
                                                                                                                                                                                                                                                                                 ~ value v~                                   s ~insecut~tt
                                                                                                                                                                                                                                                    ~a.~tiaity                     rollatera! ~r                                ciaim
                                                                                                                                                                                                                                                    secured                                                                   i
                                                                                                                                                                                                                                                                                   sef~fif

              Broadsky Parineis LLC
             1230 Ave of tl~e Aine~icas,
~            321081669                                                           Tel: 312-649-5666.                                                             Professional Services                                                                                            ',                                           ~ $219,929
             New York, NY 10020                                                                                                                                                                                                                                                  ',                                           I



             Accordian Partners LLC
                                                                                Herb Cohen
             31 West 52"`' Street                                                ~]: 646-485-8000                                                               Professional Services                                                                                            '                                            i $155,841                    [
g            16a~ Floor
                                                                                 fillings@accordion.com
             New York, NY 10019                                                                                                                                                                                                                                                                                               ~                                E

........ .       ..._...........   ...   ....._   ......._. . .... ... ..   .......   ..      . ....               . . ...............         ._....       . ........ . ......         ....._.      __.....               .._...... ....   ..... ....._.   .... .............        .............       ............. .._           .....       ...... .....s
a




                                                                               A>>adna Camilo                                                                                                                                                                                                                                 j
             Boca R iron A»po~t Authority                                      Claw Bennett                                                                                                                                                                                                                                   i                                ~
~            903 NW 35"' Street                                                Tel: 561-391-2202                                                                Landlord                                                                                                         ',                                                $149,274                    ~
             Boca Raton, FL 33431.                                             aiiadna@bocaaiipo~t.com                                                                                                                                                                           ',
                                                                               clam@bocaaiiport.com
                                                                      __._..._ .              _...._. .                                         __...       _. .._......... ..          ........           _                 _... ...... ... ._........                     _              _......              _._ __E.. ...__...            _..._.........

   Blue Shield of California                                                     Seth Jacobs, Esq.
   P.O. Box 749415                                                               Tel: 866-346-7198                                                                                                                                                                                                                            ;$148,284
10 Los .Angeles                                                                                                                                                 professional Services
                                                                                 Fax: 415-229-5056
                                                                                 seth.jacobs@blushieldca.com                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                               E
    KFL Development, LLC
                                                                                Asliley Sokol                                                                                                                                                                                                                                 I
    44 Montgomery Street                                                                                                                                                                                                                                                                                                      i
                                                                                Krausz Puente                                                                                                                                                                                                                                 x$138,981
1 1 Suite 2388                                                                                                                                                  Landlord
                                                                                  el: 415-732-5600
    San Francisco, CA 94104                                                      .,..nv.~.,,,~.,,.,, ,.,..,,                                                                                                                                                                                                                  `.



      Betson linpeiial Parks & Siv.
                                                                                 el: 800-824-6596                                                                                                                                                                                                                             i$115,457
    2 12981 Florence Avenue                                                                                                                                    Trade                                           ~
                                                                                ~ustomerservice@betson.eom
      Santa Fe Springs, CA 90670


      j Krausz Puente, LLC
      ~ 44 Montgomery Street                                                    Krausz Puente                                                                                                                                                                                                                                 `$106,682
                                                                                                                                                                Landlord                                                                        I
    3 Suite 2388                                                                tan@krauszco.com                                                                                                                                                ~
        San Francisco, CA 941 U4
                                                                            —                          ---             ---- ~~ ..                           'i.__- ._______. _.__.._ --i - - -- ..                                             ~..._         -----                                    -                            ~_

      ) The Ultimate Software Group, Inc. ~                                       !                        ~
      1 2000 Ultimate Way                ;Arlene Rodriguez                                                                                                                                                                                      i
                                                                                   ~ Professional Se~vicesf                                                                                                                                                                                                                   ;$103,195
    4 ~ Weston, FL 33326                  jAccountsReceivable@ultimatesoftware.com~                        i                                                                                                                                    j




        i Constellation New Energy, inc.                                        ~ James McHugl~                                                              i
                                                                                ~ Tel: 844-636-3749                                                          ~ Trade                                           ~                                                                                                               X79,444
    1 5 P~O. Box 4640
        ` Carol Su~eam, IL 60197                                                ~ Custome~Care~a~constellation.com                                           ?                                                                                ':
        j                                                                       ~                                                                            ~                                                                                 I
                                                                                                                                                                                                                                             _~..

          Town of Grand Island-Water                                         'James Dhigokinski
    ~ ~ i 2225 Baseline Road                                                 ;Tel: 716-775-1929                                                             'Trade                                                                              ~                                                                             X78,558
          G~and Island, NY 14072                                             !water@grand-island.ny.us                                                                                                                                          1
                                                                                                                                                                                                                                                i
                                      Case 20-10910-CSS                          Doc 1      Filed 04/08/20                 Page 16 of 21

                                                                                                                                 ~maunt a# unserures3 ~la~~~
                                                                                                                                  ~ triec~aiaErisfu,av urrsecu~ea;''
                                                                                            N aturea~ the ctai ~n                .i isc~:Exe~S C.Eur,E. a~iri~u~u tr ;it~ ~
                                                                                          i l:;~ ~xan~p ~~ . i ~ Inrilc.~tr ~f      i.UEBd, €lIl iii E~3a~~ ,'s~a422tttrjl           ,  ~,
      1FcEtl~;t r i~~tpl',7n.i ~.V1np1~tC                                                  ':-.hks T~%~flti~        I,.itri i3   ~~€V~3{,}2 Cx~G4~~.3f[~fq "~E 5etC~#f'         i,::';'
                                              'v iritn, YCfef~hs~n ~u~rbvr ,nd ~=~r~ ul                ._                             ~      ~,
     rnailif~g ~ ~ irr ~s iu~,lUtling zip                                                 ~,:, `                    ~aktinc~enE,
        ijR                                    ~ndrPa~ 0~'cred~t~ ~nnL~~~t                     ,          r,      uNir~uic#aEed, _            ~.
                                                                                                   r        ~     ~ r ,1is~Zuted
                                                                                                                                                        ~'~duction ter
                                                                                                                                 '"ota~ Maim, if ';
                                                                                                                                                      ~ value of            ~ Unsecured
                                                                                                                                  partially
                                                                                                                                 secured             ' ~o4iatera! or          Maim
                                                                                                                                                        setoff              t

   Comcast Cable Communications
   Management dba Effectv                    Alicia Kristy
~~ 1701 JFK Boulevard                        Tel: 504-302-0976                            Trade                                                                         $77,313
   Philadelphia,PA 19103                     kristyalicia@hustaltus.com                                                                                                 E



    Amuse LLC                                Binndon Paul
~ g 7083 W. Mahogany Road                    Tel: 208-277-5320                            Trade
    Coeur d'Alene, ID 83814                  brandon@amuse~ides.com



   Jolm M. Huish Properties
                                            Dyke Huish                                                                                                                  ;$61,328
   33361 Mariva Vista                                                                     Landlord               ~                ~
19                                          ~uislilaw@maacom
   Dana Point, CA 92629



     Carolyn B. Huisl~ Properties
                                            Dvke Huish
     33361 Marina Vista                                                                   L~~ndlord
     Dana Point, CA 92629


     Livermore Airway Business Park          Tel: 408-496-1234
     3375 Scott Blvd                         Fax: 408-988-4768
                                                                                          Landlord
 I   Suite 308                               joan@tjrinc.com
     Santa Clara, CA 95054                   tsiewe~t@tjrinc.com

   Carothers DiSante &
   Freudenbe~ger LLP
                                             B~~~an E. Cole ll
   18300 Von Karman Avenue
                                             Tel: 949-622-1611                            Professional Se~vices~                  ~                                     € $39,463
 Z SulYe 8OO
                                             twulffson@cdflaborlaw.co~n
   l~vine, CA 926]2


     Dennis Foland lnc. d/V/a Suresl~ot
     Redemption Cl~ann Co.              Tel: 909-930-9900
     P.O. Box 5935                      Email: ar@folandgroup.com                         Trade                  ~                I                                      $37,529
     Drawer #2426
     Troy, MI 48007-5935


     1 8691 Jamboree Road Tenant LLC
     1 8575 Jamboree Road            help@wework.com                                      L~~ndlord              ~                (                                     ', '32,980
     l~vine, CA 92612


     BMI Broadcast Music Ina                ~ Kacliel Craver
     P.O. Box 630893                        i Mike O'Neill,
     Cincinnati, OH 45263-0893              ~ Tel: 800-925-8451
                                              rcraver~cr bmi.com

     Adaptive Insights, hoc.
                                            'Lennie Wilstead Fay
     3350 W. Bayshore Road
                                            ~ Tel: 650-528-7500
     Suite 200
                                            ~ Fax: 650-528-7501
     Pilo Aho, CA 94303
                                            1 jwilstead(ctadaptiveinsights.com
      _ . ... _ .
                                           Case 20-10910-CSS                           Doc 1            Filed 04/08/20                      Page 17 of 21

                                                                                                                                                      1~niairnf of ~[Rseeun~d ctairn
                                                                                                                                                       t iha claim is f~~      ~rreti~ ik~3 tr ~ ~~
                                                                                                   'J ~t ir~~ .it ti, ~:I:iirr~~                     ❑:is~~U~et'xc,a~~ra~ :~ ..           ~i ~~a[m 3 , ;- i _i~ ;;
                                                                                                            . 1~.(;      .. _      (r~dir_~~te if    '. -'~tli'BC~.f[(#ICiLc  <.. i"~ 'i cnfIT0itE1~~   - , .. ,-,
    PJ.trt~~:. o>F~ rr rlito[ ~ntlr;<~n~,i~;t~~                                                                ~~i`-                - I.iiirla~.     fr:'Ev~Iif~#~#CE71I< '~ r: -.y~*~pffl]~ ~._~ ;I ;.~
                                                    d iin ~, ir16~I10fl~IlUmf>~      in~i C~~~ ~iI ~~                                                      , _~.~ ~_ .1 4. t
    i ir~I~i~~~~ a ~~lres:, in~~ludin~., ti(~                                                                      ~ ..            ~ antil~~Qt1t:
   (.pi31                                                                                                            1C1           unf'tg6fld.~tQt1~                  _.      _                        --
                                                                                                        ' r i ,.. ~~C              ~~' C~1S~3CIt$Cj
                                                                                                           r   i ?                                                       A~duetivsa i`or ;
                                                                                                                                                      T~~fa! ctalm, if '
                                                                                                                                                       ~,..r[ialig       vatue of        ~ klnsecured
                                                                                                                                                                        ~oitatera! ar    ; zaim
                                                                                                                                                      sscurec€          setoti           {

   AFCO Insurance Premium                         Rolin Salinas
`  Financing                                      Bob Pinkerton                                                                                                                                ~                     i~
                                                                                                     Professional Services                                                                     E $30,958
27 P.O. Box 4795                                  Tel: 800-288-6901
   Carol SU~eam, IL 60197-4795                    promptse~vice@afco.com                                                                                                                       I


   RB U'Ren Equipment                             Dana Ha~lman                                                                                                                                                       I
28 1120 Connecting Road                           Tel: 716-283-4466                                  Trade                                                                                         $29,701
   Niagara Falls, NY 1430}                        tammy@rbw•en.com
                                                                                                                                                                                               I

    J-Mar Sisk Road Property, L.P.                                                                                                                                                             €
                                                  Zacl~ DeGough
    515 Lyell Drive                                                                                                                                                                            €
Zc~                                               Tel: 209-578-5800                                  Landlord                                                                                  ; $25,966             i
    Suite ]Ol
                                                  zaeh.degougl~@berberianco.com
    Modesto, CA 95356                                                                                                                                                                         f
                                                                          _ _.....        _...                                                                                                ,..                    1
   McKool Smith, a Professional                                                                                                                                                                ~                     ~
                                                  Jamie Huffman
   Corporation
                                                  Tel: 214-978-4253
30 300 Crescent Cowt                                                                                 professional Services                                                                     f $25,960             ~
                                                  rax:214-978-4044
   Suite 1500
                                                  jhuffman@McKoolSmitl~.com
   Dallas, TX 75201                                                                                                                                                                            I
                     Case 20-10910-CSS                   Doc 1         Filed 04/08/20                    Page 18 of 21




                                       IN THE UNITED STATES BANKRUPTCY COURT
                                            FOR THE DISTRICT OF DELAWARE


    In re:                                                                     Chapter I1

    TZEW HOLDCO LLC,                                                           Case No.20-[~(~

                                   Debtor.


                                          LIST OF EQUITY SECURITY HOLDERS'

                 ~.t~llttl I01Qt;3"1                           z3ftEEi'fSC (t~ 1',{~~itF}' ~if?JClE't'           3'E'FCE'lti€inY OE ~.(~it1Ey` ~


                                                    900 Third Avenue, 27th floor, New York, NY
               BSP Partners I, L.P.                                                                                       43.30%
                                                                       10022
                                                     900 North Michigan Avenue -Suite 1800,
                  EGCP III, L.P.                                                                                          26.64%
                                                                 Chicago,IL 60611
             Global Investor Fund LLC                1600 Kongens fade, St. Thomas, VI OOo02                              11.46%
                     Al Weber                                        Redacted                                             3.41%
                                                      900 North Michigan Avenue -suite 1800,
             EGCP III Co-Invest, L.P.                                                                                      3.14%
                                                                 Chicago, IL 60611
                                                    900 Third Avenue, 27th floor, New York, NY
                BSP-TZEW LLC                                                                                               2 91%
                                                                       10022
                  John Fitzgerald                                    Redacted2                                            2.45%
                  Brenda Morris                                      Redacted                                             1.60%
             Reserved for Management                                    N/A                                               1.17%
                  Gregg Borman                                       Redacted                                             0.99%
                                                    900 Third Avenue 27th floor New York NY
              TTZ Cap Partners LLC
                                                                       10022                                              0'8~%
                Rebecca Tortorelli                                   Redacted                                             0.50%
                 Richard A. Fox                                      Redacted                                             0.50%
                   Paul Gold                                         Redacted                                             0.34%
                 Dena Hernandez                                      Redacted                                             0.30%
                  Derek Weaver                                       Redacted                                             0.30%
                  Doug Honey                                         Redacted                                             <0.10%




~      This list serves as the disclosure required to be made by the debtor pursuant to rule 1007(a)(3) of the Federal Rules of Bankruptcy
       Procedure. All equity positions listed are as of March 31, 2020.

7      Address information for individual holders has been redacted to maintain confidentiality.
                Case 20-10910-CSS              Doc 1      Filed 04/08/20          Page 19 of 21




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR TI-IE DISTRICT OF DELAWARE


     In re:                                                     Chapter ll

     TZEW HOLDCO LLC,                                           Case No. 20-[~(~

                            Debtor.


                                      CORPORATE OWNERSHIP STATEMEiVT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the following are
corporations, other than a government unit, that directly or indirectly own 10% or more of any class of the debtor's
equity interest:


ii                     Sh~~rri~oider                        i      ~~~~pro~it~~ate Y~~rce~if~igr'c~f Slt€gyres 3lel~l   '

                   BSP Partners I, L.P.                                                   43.30%
                      EGCP III, L.P.                                                      26.64%
                 Global Investor Fund LLC                                                 11.46%
                  Case 20-10910-CSS               Doc 1      Filed 04/08/20        Page 20 of 21




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


    In re:                                                         Chapter 11

    TZEW HOLDCO LLC,                                               Case No.20-[~(~

                              Debtor.


                                    CERTIFICATIOiV OF CREDITOR MATRIX

         Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure for the United States
Bankruptcy Court for the District of Delaware, the above-captioned debtor and its affiliated debtors in possession
(collectively, the "Debtors")' hereby certify that the Creditor Matrix submitted contemporaneously herewith contains
 the names and addresses of the Debtors' creditors. To the best of the Debtors' la~owledge, the Creditor Matrix is
 complete, correct, and consistent with Debtors' books and records.

          The information contained herein is based upon a review of the Debtors' books and records as of the petition
date. However, no comprehensive legal and/or factual investigations with regard to possible defenses to any claims
set forth in the Creditor Matrix have been completed. Therefore, the listing does not, and should not, be deemed to
constitute: (1) a waiver of any defense to any listed claims;(2)an acknowledgement of the allowability of any listed
claims; and/or(3) a waiver of any other right or legal position of the Debtors.




~     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
      number, are: Apex Parks Group, LLC (5579); Apex Real Property Holdings, LLC (1013); S}~cedzone Beverage
      Company, LLC(2339); Speedzone I3oldii~gs, LLC(7913); Speedzarie Management,LLC(2937);"TZEW Holdco
      LLC (0252); and TZEW Intermediate Corp.(1058). The location of the Debtors' service address in these chapter
      1 1 cases is: 18575 Jamboree Road, Suite 600, Irvine, CA 92612.
                      Case 20-10910-CSS                      Doc 1        Filed 04/08/20              Page 21 of 21




                            ..-

    Debtor Name          TZEW Holdco LLC.

    United States Bankruptcy Court for the:              District of Delaware
                                                                                                   (State)
    Case number If knownL



 Official Form 202
 Declaration Under Penalty of Periury for Non-Individual Debtors                                                                   ~z~~5
 An individual who is authorized to act on behalf of anon-individual debtor, such as a corporation or partnership, must sign and
 submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
 the document, and any amendments of those documents. This form must state the individual's position or relationship to the
 debtor, the identity of the document, and the date. Bankruptcy Rules 1008. and 9011.

 WAF2NIfVG -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
 by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
 U.S.C. §§ 152, 1341, 1519, and 3571.


-Declaration and signature

           t am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
           partnership; or another individual serving as a representative of the debtor in this case.

           I have examined the information in the documents checked below and I have a reasonable belief that the information is true
           and correct:

      O      Schedule .4/B: Assets-Rea!and Personal Property (Official Form 206A/8)
      D      Schedule D: Greditors Who Have C/arms Secured by Property (Official Form 206D)
       ❑     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ❑      Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ❑      Schedule H: Codebtors (Official Form 206H)
      ❑      Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ❑     Amended Schedule
      C
      XJ    Chapter 19 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
           (Official Form 204)
      ~     Other document that requires a declaration                      List of Equity SecuritX. Holders, Corporate Ownership
            Statement and Certification of Creditor Matrix


     I declare under penalty of perjury that the foregoing is true and correct.

      Executed on

                                       MM/ DD/YYYY
                                                                                  u
                                                                                  Signature of i ividu~l signing on
                                                                                  John Fitzge Id
                                                                                  Printed name
                                                                                  Chief Executive Officer
                                                                                  Position or relationship to debtor

 Official Form 202                       Declaration Under Penalty of Perjury for Non-Individual Debtors
